Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
	The specification filed 09/30/2019 does not include appropriate headings as outlined above. See the prior art of record for an example of an arrangement of the specification as well as relevant headings for each section. Appropriate correction is required.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including wherein the bed surfaces of the first seat and the second seat and the intermediate surface that is arranged between the first and second seats, the seats in which are an end set of seats in an aircraft cabin, form a shared bed surface, the intermediate surface filling a space between the bed surfaces of the first seat and the second seat at least in part. 
By contrast, Ersan (US 2010/0038484 A1) as modified by Darbyshire (US 2010/0065683 A1) discloses an arrangement of individuals seats of an aircraft cabin comprising a plurality of sets of two seats arranged one behind another, including an end set of seats being convertible between a sitting position and an extended position in which the seats define respective bed surfaces with intermediate surfaces arranged between the first seat and the second seat, the intermediate surfaces each having a surface such as an intermediate surface located in the same plane as the bed surfaces of the first and second seats, the intermediate surfaces filling a space between the bed surfaces of the first and the second seats. However, modified Ersan fails to mention a shared bed surface formed by a single intermediate surface that fills a space between the bed surfaces of the first and second seat at least in part. Therefore, it would have not been obvious to incorporate prior art which disclose arrangement of sets of seats in a cabin of a transportation vehicle, in particular end sets of seats of a cabin that are not separated by dividers and share an intermediate surface in the manner as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	


/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642